EXHIBIT 10.10

 

CHEMICAL FINANCIAL CORPORATION

SUPPLEMENTAL RETIREMENT INCOME PLAN

(As Amended through August 31, 2016)

 

 

 

1. Purpose of the Plan       The purpose of the Chemical Financial Corporation
Supplemental Retirement Income Plan (the "Plan") is threefold: (i) to reimburse
a Corporate Officer of Chemical Financial Corporation (the "Company") for any
reduction in his benefit payments under the Chemical Financial Corporation
Employees’ Pension Plan (the "Pension Plan") which may be caused by the
limitations imposed thereon by Section 415 of the Internal Revenue Code (the
"415 Limit" or Section 401(a)(17) of the Internal Revenue Code (the "401(a)(17)
Limit"); (ii) to provide incentive and reward to such officer through additional
retirement income in recognition of this meritorious service and material
contribution to the Company’s continued growth and development; and (iii) to
assist the Company in retaining and attracting high caliber key executives upon
whose efforts the future successful and profitable operation of its business is
dependent.     2. Effective Date       This Plan was approved and adopted by the
Board of Directors of Chemical Financial Corporation as of May 20, 1985 and
amended as of August 15, 1988, December 21, 1992, and November 17, 2008.     3.
Participants in the Plan       The Plan is administered by a committee appointed
by the Board of Directors consisting of not less than three members of the Board
of Directors (the Compensation Committee).  The Plan empowers the Compensation
Committee to grant such key employees of the Company and its Subsidiaries as
shall be selected from time to time by the Committee, participation rights in
the Plan.     4. Pension Plan Benefits       For purposes of this section,
"Unrestricted Pension Benefit" means the amount which would have been payable
from the Pension Plan if the 415 Limit or 401(a)(17) Limit did not apply,
calculated as of the participant’s date of retirement based on the applicable
optional payment method.  "Restricted Benefit Amount" means the amount actually
payable from the Pension Plan calculated as of the participant’s date of
retirement based on the applicable optional payment method.       A participant
who retires pursuant to the normal or early retirement provisions of the Pension
Plan and elects benefits from the Pension Plan shall, subject to approval by the
Committee, receive a monthly supplement from the Plan beginning upon the
participant’s    

  

 

  “Separation From Service”, as defined by Treasury Regulation § 1.409A-1(h),
including the presumptions provided in that section.  The supplement shall be
equal to the difference between (i) the Unrestricted Pension Benefit and (ii)
the Restricted Benefit Amount, both calculated according to the form of payment
elected for his Pension Plan Benefits.  In the event the participant’s death and
payment election form causes a Pension Plan payment to a beneficiary, a portion
of the supplement shall be paid to such beneficiary in a monthly payment during
the period of any related Pension Plan payment beginning upon the Participant’s
death.  The portion of the supplement to be paid (if any) shall equal the
portion of the participant’s Pension Plan benefit which is continued for such
beneficiary(ies).  The time and form of payment of the benefits under this Plan
may not be accelerated or deferred, including by agreement of the parties,
except as permitted by Section 409A of the Internal Revenue Code.      
Notwithstanding any other timing provision in this Plan, if, at the time the
payments would commence, Participant is a Specified Employee, no payment due
upon Participant’s Separation From Service may be made before the date that is
six months after Participant’s Separation From Service.  Payments to which
Participant would otherwise have been entitled during that six months will be
accumulated and paid on the first day of the seventh month following the
Participant’s Separation From Service.

 

  a. “Specified Employee” means an employee who, at any time during the 12-month
period ending on December 31 of each year (the “Identification Date”), is: (1)
an officer of the Company with annual compensation greater than $150,000 in 2008
(as adjusted for future years), (2) a 5-percent owner of the Company, or (3) a
1-percent owner of the Company with annual compensation greater than
$150,000.  Such an employee is a Specified Employee for the 12-month period
beginning the first April 1 following the Identification Date and ending on
March 31 of the following year.

 

  However, upon a Change in Control (as hereafter defined), in lieu of any other
benefits under this Plan, each participant or his/her recognized survivor shall
be paid the present value of the benefit accrued under the Plan in the following
manner:

 

  a. If an active employee or former employee with a deferred benefit who is
eligible to retire, the participant’s benefit shall be calculated as if the
participant terminated employment and then retired and elected to receive the
100% Joint Annuitant Option benefit as of the last day of the month immediately
preceding the Change in Control.         b. If an employee or former employee
who is not eligible to retire, the participant’s benefit shall be calculated as
if the participant terminated employment and then elected to receive the lump
sum equivalent of a vested deferred benefit as of the last day of the month
immediately preceding the Change in Control.

 

  All amounts shall be paid in a single lump sum within 90 days of the Change in
Control.    

  

 

  For purposes of the Plan, a Change in Control shall mean:

 

  a. The acquisition, by a person or Persons Acting as a Group, of stock of
Chemical Financial Corporation that together with stock held by such person or
group constitutes more than 50% of the total fair market value or total voting
power of the stock of Chemical Financial Corporation;         b. The majority of
members of the Board of Directors of Chemical Financial Corporation being
replaced during any twelve month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board of Directors
of Chemical Financial Corporation prior to the date of appointment or election;
or         c. The acquisition, by a person or Persons Acting as a Group, of
Employer’s assets that have a total gross fair market value exceeding fifty
percent (50%) of the total gross fair market value of Employer’s assets in a
single transaction or within a twelve month period ending with the most recent
acquisition.  For the purpose of this section, gross fair market value means the
value of the assets of the corporation, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 

  For purposes of this lump sum payment in the event of a Change in Control, the
present value of the accrued benefit shall be calculated using such actuarial
assumptions as the Compensation Committee shall adopt from time to time.      
“Persons Acting as a Group” means more than one person acting as a group as
defined in regulations under Section 409A of the Internal Revenue Code.  For
this purpose, persons will not be considered to be acting as a group solely
because they purchase or own stock of the same corporation at the same time or
as a result of the same public offering, or purchase assets of the same
corporation at the same time.  However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock or assets, or similar business
transaction with the corporation.  If a person, including an entity or entity
shareholder, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of stock or assets, or similar
transaction, such shareholder is considered to be acting as a group with other
shareholders in a corporation only to the extent of the ownership in that
corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.       Any payment
owed to a participant in this Plan based on a normal or early retirement or
Change in Control that occurs after the Effective Time (as defined in the
Agreement and Plan of Merger dated as of January 25, 2016, between the Employer
and Talmer Bancorp, Inc.), shall be reduced by the actuarial equivalent of any
benefit under this Plan previously paid to a participant as a result of any
Change in Control preceding the payment event.  The calculation of, and all
reductions to, the Unrestricted Pension Benefit, including, but not limited to,
reductions based on the preceding sentence and the    

  

 

  Restricted Benefit Amount, shall be based on actuarial factors and guidelines
the Compensation Committee shall adopt from time to time.  The time and form of
payment of the benefits under this Plan may not be accelerated or deferred,
including by agreement of the parties, except as permitted by Section 409A of
the Internal Revenue Code.       The intention of the preceding paragraph is to
avoid the payment of any duplicative benefits under this Plan where benefits
under the Plan continue to accrue after payment of benefits to a participant
under the Change in Control provisions of this Plan or otherwise.     5.
Administration of the Plan       The Plan shall be administered by the
Compensation Committee.  The Committee shall have all such powers that may be
necessary to carry out the provisions of the Plan in the absence of any action
by the Board, including without limitation, the power to delegate administrative
matters to other persons, to construe and interpret the Plan, to adopt and
revise the rules, regulations and forms relating to and consistent with the
Plan’s terms and to make any other determinations which it deems necessary or
advisable for the implementation and administration of the Plan provided,
however, that the right and power to amend and/or terminate the Plan are
reserved exclusively to the Board.  Subject to the foregoing, all decisions and
determinations by the Committee shall be final, binding and conclusive as to all
parties including, without limitation, the Company, any participant hereunder
and all other employees and persons.     6. Source of Benefit Payments       No
fund or other assets of the Company shall be segregated and attributable to any
benefit payments to be made at a later time, as herein above provided, but
rather benefit payments under the Plan shall be made from the general assets of
the company at the time any such payment becomes due and payable.   Benefit
payments under the Plan are to be taken as deductions for income tax purposes in
the Company’s fiscal year that they are actually made.  At such time as any
benefit payments are made, it shall be determined by the Company whether any
portion thereof is allocable to any affiliates(s) of the Company because of
their recipient having also served as a Corporate Officer of such affiliate(s);
and, if such is the case, the Company may elect to obtain reimbursement from
such affiliate(s) as appropriate, for such allocable portion.  No participant or
surviving spouse or beneficiary thereof shall have any proprietary rights of any
nature whatsoever with respect to any benefit payments, unless and until such
time a benefit payment is made to such participant or the surviving spouse or
beneficiaries thereof, and then only as to the amount of such payment.     7.
Non-Alienation of Payments       Any benefits payable under the Plan shall not
be subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment, garnishment or encumbrance of any kind, by will, or by inter vivos
instrument.  Any attempt to alienate, sell, transfer, assign, pledge or    

  

 

  otherwise encumber any such payment, whether currently or thereafter payable,
shall not be recognized by the Committee or the Company.  Any benefit payment
due hereunder shall not in any manner be liable for, or subject to, the debts or
liabilities of any participant or the surviving spouse or beneficiary thereof,
as the case may be.     8. Incompetency       Every person receiving or claiming
benefit payments under the Plan shall be conclusively presumed to be mentally
competent until the date on which the Committee receives a written notice, in a
form and manner acceptable to the Committee, that such person is incompetent and
that a guardian, conservator, or other person legally vested with the care of
his estate has been appointed.  In the event a guardian or conservator of the
estate of any person receiving or claiming benefit payment under the Plan shall
be appointed by a court of competent jurisdiction, payments may be made to such
guardian or conservator; provided that proper proof of appointment and
continuing qualification is furnished in a form and manner acceptable to the
Committee.  Any such payment so made shall be a complete discharge of any
liability therefor.     9. Limitation of Rights Against the Company      
Participation in this Plan, or any modifications thereof, or the payments of any
benefits hereunder, shall not be construed as giving to any participant any
right to be retained in the service of the Company, limiting in any way the
right of the Company to terminate such participant’s employment at any time,
evidencing any agreement or understanding express or implied, that the Company
will employ such participant in any particular position or at any particular
rate of compensation and/or guaranteeing such participant any right to receive
any other form or amount of renumeration from the Company.     10. Construction
      The Plan shall be construed, administered and governed in all respects
under and by the laws of the State of Michigan.  Wherever any words are used
herein in the masculine, they shall be construed as though they were used in the
feminine for all cases where they would so apply; and wherever any words are
used herein in the singular or the plural, they shall be construed as though
they were used in the plural or the singular, as the case may be, in all cases
where they would so apply.  The words "hereof", "hereunder" and other similar
compounds of the word "here" shall mean and refer to this entire document and
not to any particular paragraph.     11. Liability       Neither the Company nor
any shareholder, director, officer or other employee of the Company or any
member of the committee or any other person shall be jointly or severally liable
for any act or failure to act hereunder, except for gross negligence or fraud.  
 

  

 

12. Amendment or Termination of the Plan       The Company, by action of the
Board, reserves the right to amend, modify, terminate or discontinue the Plan at
any time; and such action shall be final, binding and conclusive as to all
parties, including any participant hereunder, any surviving spouse or
beneficiary thereof and all other Company employees and persons.     13.
Successors and Assigns       The terms and conditions of the Plan, as amended
and in effect from time to time, shall be binding upon the successors and
assigns of the Company, including without limitation any entity into which the
Company may be merged or with which the Company may be consolidated.     14.
Section 162(m) Delay       A payment that is due under this Plan may be delayed
by the Employer to the extent the Employer, in its sole discretion, reasonably
anticipates that if the payment were made as scheduled, the Employer’s deduction
with respect to such payment would not be permitted under Section 162(m) of the
Code. If the Employer determines that a payment is to be delayed under this
paragraph, the Employer must determine before the payment is delayed whether the
delayed payment will be made either (i) during the first calendar year in which
the Employer reasonably anticipates that the deduction of such payment will not
be barred by application of Section 162(m) of the Code or (ii) during the period
beginning with the date of the Participant’s Separation From Service (or later
if required by Section 4. for a Specified Employee) and ending on the later of
the last day of the taxable year of the Employer in which the Participant
Separates From Service or the 15th day of the third month following the
Participant’s Separation From Service. The Employer may only elect to delay
payment under this paragraph if all payments scheduled to the Participant under
all deferred compensation plans of the Employer that could be delayed under the
application of Treasury Regulation § 1.409A-2(b)(7)(i) are delayed.

 

